The defendant’s petition for certification for appeal from the Appellate Court, 54 Conn. App. 714 (AC 17372), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the behavior of police officers was irrelevant to a prosecution under General Statutes § 53a-167c, and therefore preclusion of evidence of same did not violate the defendant’s state and federal constitutional rights?
“2. Did the Appellate Court properly conclude that General Statutes § 54-84 (b) does not permit a trial court to alter the language pertaining to the defendant’s ‘failure to testily’ despite a specific request by the defendant not to use that phrase because of its negative connotation?
“3. If the answer to question two is yes, should this court exercise its supervisory authority to substitute neutral language under General Statutes § 54-84 (b) when requested by the defendant?”
SULLIVAN, J., did not participate in the consideration or decision of this petition.